Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1 and 3-21 are currently pending.  Claim 1 is amended. Claims 5 and 13-18 are withdrawn as being drawn to a nonelected invention or species.  Claims 1, 3-4, 6-12 and 19-21 are examined based on their merits in light of the elected species of R group as a Cl 5 linear hydrocarbon radical “pentadecatrienyl” containing 3 unsaturations at carbons 8, 9; 11, 12 and 14,15 in compound D and the species of cation as lysine.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Maintained/New Rejections 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1-4, 6-12 and 19-20 under 35 U.S.C. 103 as being unpatentable over Lemoine WO 2007/031117 (3/2/2007)(5/12/2016 IDS) in view of Reddy et al. Synthesis and Antibacterial Activity of Urea and Thiourea Derivatives at C-8 Alkyl Chain of Anacardic Acid Mixture Isolated From a Natural Product Cashew Nut Liquid International Journal of Organic Chemistry, 1, 167-175 (2011), JPH1036883 (2/10/1998) (5/12/2016 IDS) and Eigan et al. US 5643559 (7/1/1997) is maintained.    
Lemoine teaches the use of a lipophilic derivative of salicylic acid, particularly 5-n-Octanoylsalicylic acid or a salt thereof as a deodorizing agent in a cosmetic composition wherein the composition does not contain any other deodorizing agent.  (See page 5, line-page 8, line 1; page 18; page 21, claims 1,2, 5-8 and 10).  The 
Lemoine does not teach the elected R group as a C15 linear hydrocarbon radical “pentadecatrienyl” containing 3 unsaturations at carbons 8, 9; 11, 12 and 14,15 in compound D.  Lemoine also does not expressly teach lysine as a cation.  Lemoine does not expressly teach that the reduction of body odors is achieved via the use of antibacterial compounds and does not specifically identify bacteria as the source of body odor.  These deficiencies are made up for with the teachings of Reddy et al., JPH1036883 and Eigan et al.  
Reddy et al. (Reddy) teaches anacardic acids with the elected R group as a C15 linear hydrocarbon radical “pentadecatrienyl” containing 3 unsaturations at carbons 8, 9; 11, 12 and 14,15 in compound D as called for in instant claim 10. (See 1d on page 168 of Reddy).  The hydrocarbon radical R has 15 carbon atoms as called for in instant claim 9 and the R radical is tri-unsaturated as called for in instant claim 7 (IID).  C15 is an unsaturated linear hydrocarbon and C15 falls within the C12-C18 called for in instant claim 2.  C15 is an unsaturated linear hydrocarbon and C15 falls within the C12-C20 called for in instant claim 1, so the compound Reddy teaches meets Formula II in instant claim 1.  (See 1d on page 168).  Reddy teaches that 1d has antibacterial properties. (See Abstract and page 168).    
Reddy also teaches a mixture of naturally occurring anacardic acid (see 1a-d) in which 1a has an R group that is fully saturated (as called for in instant claim 7), 1b has 
JPH1036883 teaches the use of mineral or organic salts of anacardic acid as a surfactant with antibacterial effects in cosmetic hair and skin care composition and the use of these compositions.  The compounds do not irritate the skin.  Lysine anacardate is disclosed. (See page 2, [0007], page 3 [0014-15] and page 4 [0019-20]).  Thus a lysine cation (with an anacardate) is taught as called for in claim 6 and claim 11.  Lysine is an amino acid as called for in instant claim 4.  Lysine is also an amine as called for in claims 3 and 19. 
Eigan et al. (Eigan) teaches that “It is well established that axillary odor is generated from apocrine secretion. Although the sterile fluid is odorless, bacterial action on certain components present in sweat produces the characteristic underarm odor.” (See col. 1).  Eigan teaches that antibacterials have an effect on reducing underarm odor.  (See col. 1-3). Eigan also teaches that its object was to provide a cosmetic composition containing antibacterials to inhibit underarm odor. (See col. 4).  Eigan 
It would be prima facie obvious for one of ordinary skill in the art following the Lemoine method to add Reddy 1a-d as taught by Reddy with a lysine cation as taught by JPH1036883 and apply the cosmetic specific ally to the underarm area as taught by Eigan because of Reddy’s teaching that 1a-d have antibacterial properties and JPH1036883’s teaching that lysine salts of anacardic acid have antibacterial properties in order to take advantage of the ability of antibacterial compounds to assist with controlling body odor as taught by Eigan.  
With respect to the antibacterial effect on the Corynebacterium xerosis of the mixture of compounds called for in instant claim 1, the prior art is silent on these properties.  Lemoine in view of Reddy, JPH1036883 and Eigan teaches the same method as that claimed with the very same compounds.  It would be reasonable to expect that the same mixture of the same compounds used in the same way would exhibit the same properties in terms of antibacterial effect.  The office does not have the facilities and resources to provide the stability of the composition.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).





The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Leng et al. US 5,593663 (1/14/1997) in view of Lemoine WO 2007/031117 (3/2/2007)(5/12/2016 IDS, Reddy et al. Synthesis and Antibacterial Activity of Urea and Thiourea Derivatives at C-8 Alkyl Chain of Anacardic Acid Mixture Isolated From a Natural Product Cashew Nut Liquid International Journal of Organic Chemistry, 1, 167-175 (2011), JPH1036883 (2/10/1998) (5/12/2016 IDS) and Eigan et al. US 5643559 (7/1/1997) is maintained.       
Leng et al. (Leng) teaches a combination of antiperspirant actives in a composition that is applied to human skin to treat or control body odor. (See Abstract).  Leng teaches that a combination of these antiperspirant actives is highly effective. (See Abstract and throughout). Leng teaches that its combination of antiperspirant active is compatible with other antiperspirant actives. (See col. 1).  Leng thus teaches a method of applying a combination of antiperspirant actives in a composition to control body odor as called for in claim 21.  
Leng does not teach a lipophilic derivative of salicylic acid, particularly 5-n-Octanoylsalicylic acid or a salt thereof as a deodorizing agent in a cosmetic composition.  Leng also does not teach the elected R group as a C15 linear hydrocarbon radical “pentadecatrienyl” containing 3 unsaturations at carbons 8, 9; 11, 12 and 14,15 in compound D.  Leng also does not expressly teach lysine as a cation.  Leng does not expressly teach that the reduction of body odors is achieved via the use of antibacterial compounds and does not specifically identify bacteria as the source of body odor.  These deficiencies are made up for with the teachings of Lemoine, Reddy et al., JPH1036883 and Eigan et al.  

Lemoine does not teach the elected R group as a C15 linear hydrocarbon radical “pentadecatrienyl” containing 3 unsaturations at carbons 8, 9; 11, 12 and 14,15 in compound D.  Lemoine also does not expressly teach lysine as a cation.  Lemoine does not expressly teach that the reduction of body odors is achieved via the use of antibacterial compounds and does not specifically identify bacteria as the source of body odor.  These deficiencies are made up for with the teachings of Reddy et al., JPH1036883 and Eigan et al.  
Reddy et al. (Reddy) teaches anacardic acids with the elected R group as a C15 linear hydrocarbon radical “pentadecatrienyl” containing 3 unsaturations at carbons 8, 9; 11, 12 and 14,15 in compound D as called for in instant claim 10. (See 1d on page 168 of Reddy).  The hydrocarbon radical R has 15 carbon atoms as called for in instant claim 9 and the R radical is tri-unsaturated as called for in instant claim 7 (IID).  C15 is an unsaturated linear hydrocarbon and C15 falls within the C12-C18 called for in instant claim 2.  C15 is an unsaturated linear hydrocarbon and C15 falls within the C12-C20 called for in instant claim 1, so the compound Reddy teaches meets Formula II in instant claim 1.  (See 1d on page 168).  Reddy teaches that 1d has antibacterial properties. (See Abstract and page 168).    

JPH1036883 teaches the use of mineral or organic salts of anacardic acid as a surfactant with antibacterial effects in cosmetic hair and skin care composition and the use of these compositions.  The compounds do not irritate the skin.  Lysine anacardate is disclosed. (See page 2, [0007], page 3 [0014-15] and page 4 [0019-20]).  Thus a lysine cation (with an anacardate) is taught as called for in claim 6 and claim 11.  Lysine is an amino acid as called for in instant claim 4.  Lysine is also an amine as called for in claims 3 and 19. 
Eigan et al. (Eigan) teaches that “It is well established that axillary odor is generated from apocrine secretion. Although the sterile fluid is odorless, bacterial action on certain components present in sweat produces the characteristic underarm odor.” (See col. 1).  Eigan teaches that antibacterials have an effect on reducing underarm odor.  (See col. 1-3). Eigan also teaches that its object was to provide a cosmetic 
It would be prima facie obvious for one of ordinary skill in the art following the Leng method to use 5-n-Octanoylsalicylic acid or a salt thereof as a deodorizing agent in a cosmetic composition as taught by Lemoine and add Reddy 1a-d as taught by Reddy with a lysine cation as taught by JPH1036883 and apply the cosmetic specific ally to the underarm area as taught by Eigan because of Reddy’s teaching that 1a-d have antibacterial properties and JPH1036883’s teaching that lysine salts of anacardic acid have antibacterial properties in order to take advantage of the ability of antibacterial compounds to assist with controlling body odor as taught by Eigan.  The ordinarily skilled artisan would be motivated to make these combinations in light of Leng’s teachings of the enhanced effectiveness of combinations of antiperspirant actives.


Response to Arguments 
Applicants’ arguments of August 12, 2020 and October 6, 2020 have been fully reviewed and are not found to be persuasive for the reasons described below.
Applicants assert that adding a compound having antibacterial properties would be contrary to the objective of Lemoine since Lemoine discussed problems of prior art such as those of compounds modifiying the ecology of the cutaneous flora. It would also render Lemoine unsatisfactory for its intended purposes.  Since it is an objective of Lemoine to improve deodorant activity, skilled artisans would if anything seek to 
Applicants further assert that none of the cited art describes or suggests to a person of ordinary skill that the mixture used in the instant invention has a better deodorant activity than the compounds of Lemoine, since Lemoine indicates that any bactericidal active agent is not necessarily a good deodorant active since it can modify the resident bacterial flora at the axillary level (which is undesirable).  
Reddy describes compounds according to the present invention but without any indication of a bactericidal activity and a fortiori does not suggest under any circumstances a deodorant activity of compounds such as the ones according to the present invention.  Therefore nothing in the cited references suggests that the use of salified compounds such as the ones according to the present invention can provide an improved deodorant activity compared to the compounds according to Lemoine.  

Applicants argue that Reddy nether discloses nor suggests that the compounds of the instant invention exhibit an antibacterial effect on the Cornebacterium xerosis.   Applicants also assert that skilled artisans would not have combined Lemoine and Reddy because they would not have considered them analogous art since Reddy is not concerned with compounds having antibacterial properties on axillary flora.  
JPH1036883 does not overcome these deficiencies of Lemoine and Reddy.  Eigan also does not overcome these deficiencies of Lemoine and Reddy.  
Applicants further assert that none of the cited art describes or suggests to a person of ordinary skill that the mixture used in the instant invention has a better 
Applicants refers to a previously filed Declaration of Dr. Brossat which shows that the mixture M2 of compounds of the present invention has a deodorant activity greater than the sodium salt of 5-n-octonoyl salicylic acid disclosed by Lemoine.  By failing to be persuaded by Applicants’ arguments and the Declaration of Dr. Brossat, Applicants assert that the Examiner is substituting the Examiner’s judgment for that of an expert in the field.  Applicants continue to assert that these results provide powerful evidence of non-obviousness of the claimed invention.  Applicants also assert that the cited art fails to provide predictability of success, and the rejection is based on improper hindsight.   
Applicants provide two articles to support the assertion that destroying the resident bacterial flora is detrimental and/or reducing such destruction is beneficial.  These articles are “The skin microbiome, probiotics and skin care” and “Revealing the secret life of skin- with the microbiome you never walk alone”.


Respectfully, Applicants’ arguments still fail to persuade.  The articles “The skin microbiome, probiotics and skin care” and “Revealing the secret life of skin- with the microbiome you never walk alone” have been reviewed.  The articles do not state that it is disadvantageous to use antibacterials to treat body odor, however.  “The skin microbiome, probiotics and skin care” discusses the presence of “good bacteria” and “bad bacteria” but does not assert that antibacterials should not be used to treat 
“Revealing the secret life of skin- with the microbiome you never walk alone” also discusses the presence of “good bacteria” and “bad bacteria” but also does not assert that antibacterials should not be used to treat body odor. (See page 25).  The article states that the skin microbiota are an essential player in maintaining healthy skin (see page 119 second column) but the use of antibacterials to treat the body odor is not contraindicated or discouraged.
In short, the articles do not provide a teaching away from using antibacterials to treat underarm odor.  However, the prior art cited in the rejection does provide motivation to use antibacterials to treat body odor.  For example,  Eigan teaches that “It is well established that axillary odor is generated from bacterial action on certain compounds in sweat produce the characteristic underarm odor.” (See col. 1).  Eigan teaches that antibacterials have an effect on reducing underarm odor, and its object was to provide a cosmetic composition containing antibacterials to inhibit underarm odor. (See col. 4).  The concern of altering the microbiome does not appear to have deterred those in the prior art.   
There is not a teaching away in the prior art cited in the rejection.  Lemoine discussing problems of prior art such as those of compounds modifying the ecology of the cutaneous flora does not amount to a teaching away.  Applicants are characterizing this reference to prior art as problems, rather than Lemoine.  Lemoine expressly states that there is always a need to find new combinations of active antibacterial agents.  (See page 4, lines 7-10).  
  Since Lemoine states that there is always a need to find new combinations of active antibacterial agents,  combining the teachings of Lemoine with Reddy would appear to further the purpose and expressly stated objective of Lemoine rather than working against this purpose as asserted by Applicants.  
Applicants’ argument that none of the cited art describes or suggests to a person of ordinary skill that the mixture used in the instant invention has a better deodorant activity than the compounds of Lemoine is not persuasive because the mixture of compounds used in the instant invention does not need to have a better deodorant activity than the compounds of Lemoine, they just need to have antibacterial activity, which Reddy identifies.  Adding additional antibacterially active compounds to Lemoine provides a more complete antibacterial activity and profile for the composition.  While Lemoine indicates that any bactericidal active agent is not necessarily a good deodorant active since it can modify the resident bacterial flora at the axillary level, if the additional antibacterial compounds are added to Lemoine, than there would be both deodorant ability and the ability to eliminate bacteria generally with the administration of the composition.  This means a cleaner surface and presumably a better deodorized one.  
Respectfully, Applicants are still construing the purpose of Lemoine unduly narrowly and are also construing the field of analogous art too narrowly.  This can be seen in Lemoine’s expressly stated objective and need in the art which certainly encourages skilled artisans to look to the teachings of Reddy.  Eigan also demonstrates that the prior art is analogous art and that skilled artisans would appreciate this.
 (See col. 1).  Eigan teaches that antibacterials have an effect on reducing underarm odor.  (See col. 1-3). 
Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive because the rejection relies on only knowledge from the prior art references themselves and knowledge which was within the level of ordinary skill at the time the claimed invention was made.   Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner does not rely on upon improper hindsight reasoning because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
The Declaration of Dr. Brossat show that the mixture M2 of compounds of the present invention has a deodorant activity greater than the sodium salt of 5-n-octonoyl salicylic acid disclosed by Lemoine, but these results are not such powerful evidence of non-obviousness of the claimed invention as asserted by Applicants because some deodorant activity is at least somewhat expected.  

MPEP 716.02:  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
As described above, it would be prima facie obvious for one of ordinary skill in the art following the Lemoine method to add Reddy 1a-d as taught by Reddy with a lysine cation as taught by JPH1036883 and apply the cosmetic specifically to the underarm area as taught by Eigan because of Reddy’s teaching that 1a-d have 
Respectfully, this is not substituting the Examiner’s judgment for that of an expert in the field, contrary to Applicants’ assertion.  This is just recognizing that the experimental results do not demonstrate the marked improvement that is required to be shown in order to show unexpected results.  


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616